             Case 17-01483-RAM    Doc 33   Filed 03/05/19   Page 1 of 15




     ORDERED in the Southern District of Florida on March 5, 2019.




                                                    Robert A. Mark, Judge
                                                    United States Bankruptcy Court
_____________________________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
  ______________________________
                                 )
  In re                          )    CASE NO. 14-11370-RAM
                                 )    CHAPTER   7
  DONALD JEROME KIPNIS,         )
                                )
            Debtor.              )
  ______________________________)
                                 )
  BARRY E. MUKAMAL, as Chapter )
  7 Trustee of the Bankruptcy   )
  Estate of DONALD JEROME       )
  KIPNIS,                       )
                                 )
            Plaintiff,           )
                                 )
  vs.                            )    ADV. NO. 17-01483-RAM
                                 )
  TG DEVELOPMENT I, LLC,        )
                                 )
            Defendant.           )
  ______________________________)

                ORDER GRANTING PARTIAL SUMMARY JUDGEMENT

        In   this   proceeding,     the    Plaintiff,       Barry      E.     Mukamal

  (“Trustee” or “Plaintiff”), Chapter 7 trustee of the bankruptcy
           Case 17-01483-RAM   Doc 33       Filed 03/05/19    Page 2 of 15




estate of Donald Jerome Kipnis (“Kipnis” or “Debtor”), seeks to

recover commissions allegedly due to the Debtor from the Defendant,

TG Development I, LLC (“TG” or “Defendant”).                 Three issues central

to the claims are framed in summary judgment motions filed by the

parties.    For the reasons that follow, the Court is granting

partial summary judgment on two of the issues and finding that

factual issues remain on the third issue.

                           Undisputed Facts

     TG, a construction company, engaged the Debtor to manage

certain real estate projects under an employment agreement dated

September 3, 2004 (the “Agreement”) [DE #1, pp. 9-19].                        The

Debtor’s compensation consisted of a fixed salary of $115,000 per

year, plus a “Participation Percentage” in future profits (the

“Commissions”).    The Agreement defined the Commissions as 2.5% of

the profits attributable to each project managed by the Debtor.

Agreement, p.2 ¶ 2.(c).

     In addition to his salary, the Agreement provided for the

Debtor to receive monthly advances of $ 21,000                  (the “Advances”).

The Advances were described as loans in a separate Limited Non-

Recourse Promissory Note (the “Note”) executed by the Debtor on

October 1, 2004 [DE #5, pp. 17-21]. Under the Note, the loans

accrue interest at the federal rate.


                                        2
            Case 17-01483-RAM    Doc 33       Filed 03/05/19   Page 3 of 15




        The Agreement provides that “[t]he Loans shall be repaid by

[TG] offsetting payments under the [Commissions].”                     Agreement, ¶

2.(b).    TG’s offset right is also specifically provided for in the

Note:

            The full amount of unpaid principal and
            accrued interest shall be repaid by TG
            offsetting payments under the Participation
            Percentage ... All amounts that shall become
            due   and   payable  to   Kipnis   under   the
            Participation Percentage shall first be
            applied as an offset against all of the
            outstanding principal under the Loans and the
            accrued interest thereon.       Any remaining
            balance of payments due to Kipnis under the
            Participation Percentage after giving full
            effect to such offset shall be paid to Kipnis.
            (emphasis added)

        TG advanced $504,000 to Kipnis consisting of Advances of

$21,000 each month for 24 months [Declaration of Oren Shmueli, DE#

25, Ex. D].

        The Agreement includes a non-compete provision that is also

referenced in the Note.         The non-recourse Note would have become

recourse if the Debtor had breached the non-compete provision.                    If

the Debtor had breached, he would have had the obligation to repay

the   outstanding    principal     balance        of   the     Note   plus    accrued

interest. Agreement, p. 2 ¶ 2.(b). In the Agreement, the parties

acknowledge that the principal balance of the Note would not be

treated as taxable income to the Debtor “unless and until terms of

the non-compete provision. . . are satisfied.” Id.
                                          3
           Case 17-01483-RAM   Doc 33       Filed 03/05/19   Page 4 of 15




     On October 17, 2006, the Debtor and TG executed a document

amending   certain   provisions    of        the    Agreement     (the      “Amended

Agreement”) [DE #1, pp. 21-23]. The Amended Agreement terminated

the Debtor’s employment and amended section 2(c) of the Agreement

relating to the Debtor’s Commissions “such that it shall be paid

with respect to profits attributable to [TG] exclusively with

respect to Luxuria and [Mansions] which shall be the Leadership

Role Projects for purposes of your Participation Percentage.”

Amended Agreement, p. 1 ¶ 3. The Amended Agreement also reduced

the Commissions from 2.5% to 1.25%. Id.

     In 2012, the non-compete provision expired, and the Note

became non-recourse. TG issued an IRS Form 1099-MISC to the Debtor,

allocating to him $653,509.29 in income and including such amount

as an expense in TG’s own tax filing. The Debtor also included

$653,509.29 in his tax filing as cancelation-of-debt income.

     Although the Mansions project has generated profits, TG has

not paid Commissions to either the Debtor or the Trustee.                     It is

undisputed that as of the October 3rd hearing, one unit of the

Mansions project had not been sold. Also, it is undisputed that

the Luxuria project is complete and lost money.

     On July 30, 2018, Plaintiff filed his Motion for Summary

Judgement (the “MSJ”) [DE #19].              On August 31, 2018, Defendant

filed its Response and Incorporated Memorandum of Law in Opposition
                                        4
            Case 17-01483-RAM   Doc 33       Filed 03/05/19   Page 5 of 15




to Trustee’s Motion for Partial Summary Judgement (the “Cross MSJ”)

[DE# 25], which the Court is treating as a cross motion for summary

judgment.    The Court conducted a hearing on the MSJ and Cross MSJ

on October 3, 2018.

            Issues Raised in The Summary Judgment Motions

     There are three issues raised in the MSJ and the Cross-MSJ:

(i) whether the Mansions project is “complete” under the terms of

the Agreement; (ii) whether the Commissions due to the Debtor

should be determined on an individual project basis or whether the

Mansions and Luxuria projects should be aggregated, with Luxuria

losses offsetting Mansions’ profits; and (iii) whether TG may

offset the Advances under the Note against the Commissions that

are otherwise due or will be due under the Agreement and the

Amended Agreement.

     The Trustee argues that (i) the Mansions project is complete

and the Commissions are due; (ii) the Commission on profits on the

Mansions project cannot be offset by losses on the Luxuria project;

and (iii) TG may not offset payments made to the Debtor under the

Note against Commissions that are due because TG wrote-off the

Note in its 2012 tax filing.

     The Defendant contends that (i) the Mansions project is not

complete because there is still one unit to be sold and TG may

still incur other contingent liabilities; (ii) the Commissions
                                         5
           Case 17-01483-RAM   Doc 33       Filed 03/05/19   Page 6 of 15




should be determined based on the net profits of both projects

together; and (iii) the Form 1099-MISC did not discharge the

Debtor’s   obligations   under    the       Note    and      did   not   alter   the

unambiguous terms of the Agreement entitling TG to offset the

Advances against the Commissions.

     The Court has reviewed the record, including the MSJ, the

Cross-MSJ, Plaintiff’s Reply [DE #26], and the critical documents,

including the Agreement, the Amended Agreement, and the Note.                    The

Court has also considered the arguments of counsel presented at

the October 3, 2018, hearing and reviewed applicable law.                   For the

reasons discussed below, the Court is denying the MSJ and Cross

MSJ on the completion issue, granting the Trustee partial summary

judgement on separately calculating profits on Mansions without

setting off losses on Luxuria, and granting TG partial summary

judgement on its right to offset Advances under the Note against

Commissions. The Court reserves ruling on whether the offset may

include interest that accrued under the Note after TG issued the

Form 1099-MISC.

                               Discussion

     A party is entitled to summary judgment if there is no genuine

issue as to any material fact and it is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56. There is a genuine issue of

fact when there is enough evidence for a reasonable jury to find
                                        6
          Case 17-01483-RAM   Doc 33       Filed 03/05/19    Page 7 of 15




in favor of the nonmoving party. If the fact “might affect the

outcome of the suit under the governing law,” it is a material

fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Avenue CLO Fund, Ltd. v. Bank of America, N.A., 723 F.3d 1287,

1294 (11th Cir. 2013).

     The movant has the burden of showing that there is no genuine

issue of material fact. Celotex Corp. v Catrett, 477 U.S. 317, 323

(1986); Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

1991); In re Tousa, Inc., 503 B.R. 499, 502 (Bankr. S.D. Fla.

2014). In assessing whether the movant met its burden, a court

should view the evidence in the light most favorable to the

nonmovant, drawing all reasonable inferences in the nonmovant’s

favor. Blackston v. Shook & Fletcher Insolation Co., 764 F.2d 1480,

1482 (11th Cir. 1985).

I.   Whether the Mansions Project is Complete Remains a Factual
     Issue in Dispute

     Under the Agreement, TG must pay the Debtor a commission based

on the “net cash flows” of a project when the project is complete.

Agreement, ¶ 2.(c). The Trustee argues that the Mansions project

is complete because the construction is finished. MSJ, p. 10.                   In

support   of   his   argument,   the       Plaintiff        also   cites    Florida

condominium law equating “completion of a building” with issuance

of a certificate of occupancy. Id., citing § 718.203 of Florida’s

                                       7
             Case 17-01483-RAM   Doc 33       Filed 03/05/19   Page 8 of 15




Condominium Act. According to TG’s Executive Vice President, such

a certificate was issued and the “construction of Mansions […] is

complete.” Lieb Transcript at 19:19-21 [DE #19, p. 40].

      TG argues that the completion of the Mansions project should

not be measured by the completion of the building itself, but

rather should occur only after (i) all units have been sold, (ii)

“winds and sliding doors” upgrade is completed, and (iii) TG’s

potential liability to the condominium association under Chapter

558 of the Florida Statutes is fixed.                Cross-MSJ [DE #25, p. 7].

In support of its position, TG argues that it “has neither incurred

all expenses with respect to the [Mansions] Project nor received

all sales proceeds and thus it is impossible to calculate final

net   cash    flows   or   ascertain   the       final    profitability       of   the

project.” Id. at 7. As of the October 3rd hearing, one unit

remained unsold.

      The Trustee counters that the Mansions project is complete

because “TG has turned the control of the board of the condo

association to its residents” and that “TG began upstreaming excess

cash to its affiliates.” [DE #19, pp. 5-6]. Although the Defendant

concedes that the conditions for transfer of control of the

condominium association’s board to its residents have been met,

the Defendant argued at the hearing that there is on-going work in


                                          8
           Case 17-01483-RAM    Doc 33       Filed 03/05/19   Page 9 of 15




connection with the turnover and that TG may incur additional

expenses after the association completes an inspection.

       The Court finds that there is a genuine issue of material

fact   regarding   whether     the   Mansions       project     is   complete   for

purposes of triggering the Debtor’s entitlement to a Commission.

The Agreement does not define or otherwise describe what is meant

by “completion” of the projects, nor does the Agreement incorporate

by reference the definitions set forth in the Florida Condominium

Act.    The Court’s preliminary view is that “completion” did not

occur upon the issuance of a certificate of occupancy for the

building but did occur or will occur once it is clear that profits

have been realized even if one unit remains unsold. In any event,

the date of completion remains a disputed factual issue. Therefore,

the Court will deny the Plaintiff’s MSJ and the Defendant’s Cross-

MSJ on this issue.

II.    The Agreement, as Amended, Provides for a Commission on the
       Mansions Project Without Reduction Based on Losses on the
       Luxuria Project

       The parties agree that the Mansions project is profitable and

the Luxuria project suffered losses. The issue is whether TG may

offset losses on Luxuria against profits on Mansions in calculating

the Commissions. The Court finds as a matter of law that the

Debtor’s commission must be calculated based on the profits on the

Mansions project alone.
                                         9
          Case 17-01483-RAM   Doc 33        Filed 03/05/19    Page 10 of 15




     The plain and unambiguous terms of the Agreement require

consideration    of   the     projects          on    an      individual      basis.

Specifically, paragraph 2(c) of the Agreement entitles the Debtor

to “2.5% of the profits attributable . . . to each Leadership Role

Project . . . which amount shall be calculated based on the net

cash flows upon completion of such project.” (emphasis added).

     The Court rejects TG’s argument that the Amended Agreement

requires the Commissions to be calculated by consolidating profits

and losses on the two projects. TG cites to paragraph 3 of the

Amended   Agreement    which     states          that        “[the   participation

percentage] shall be paid with respect to profits attributable to

us exclusively with respect to Luxuria and [Mansions].” (emphasis

added).

     Use of the word “and” in the above-quoted sentence does not

modify the original Agreement which, as described above, provides

for separate calculations for each project. The sentence in the

Amendment simply limits the projects to which the compensation

scheme applies. It has no bearing on whether the net cash flow of

the projects should be calculated individually or jointly.

     In sum, there is no genuine issue of material fact and the

Plaintiff is entitled to partial summary judgment as a matter of

law finding that the parties agreed to calculate net cash flows on

a per-project basis. Therefore, the Commissions will be calculated
                                       10
         Case 17-01483-RAM   Doc 33        Filed 03/05/19   Page 11 of 15




based on the profits of the Mansions project, without reduction

based on losses in the Luxuria project.

III. The Tax Form TG Issued in 2012 Did not Extinguish its Setoff
     Rights Under the Agreement

     The Agreement provided that the monthly Advances that were

treated as loans under the Note would not be taxable as income to

Kipnis until the non-compete provisions in the Agreement were

satisfied.   Agreement ¶ 2.(b).        By implication, this meant that

Kipnis would have to recognize the Advances as income once the

non-compete provisions were satisfied, which they were in 2012.

At that point, the loan Advances became non-recourse.

     In 2012, TG issued an IRS Form 1099-MISC to the Debtor,

allocating $653,509.29 in income to him.              TG included that amount

as an expense in its tax filing, and Kipnis treated that amount as

cancellation of debt income in his 2012 return.

     The Trustee argues that by issuing the Form 1099-MISC, TG

cancelled the debt under the Note, also terminating TG’s right to

offset the Commission due against the Advances made under the Note.

The Court rejects the Trustee’s argument.               First, IRS Form 1099-

MISC is not the appropriate form to report a cancellation of debt.

Sigurdsson v. Dicarlantonio, Case No: 6:12-cv-920-Orl-TBS, 2013 WL

12121866, *8 (M.D. Fla. Dec. 11, 2013) (“A cancelled debt is not



                                      11
        Case 17-01483-RAM   Doc 33        Filed 03/05/19   Page 12 of 15




reportable on a Form 1099-MISC.” (quoting the IRS instructions for

form 1099-MISC)).

     Second, even if the Form 1099-MISC could be treated as a Form

1099-C for purposes of cancelling a debt, the Court concludes as

a matter of law that issuance of the tax form did not extinguish

TG’s offset rights under the Note and the Agreement.

     The cases cited by the Trustee do not support his argument to

extinguish TG’s offset rights.            At best, these cases address a

creditor’s right to collect a debt. See In re Lukaszka, Bankruptcy

No. 17-00242, 2017 WL 3381815 (Bankr. N.D. Iowa Aug. 4, 2017)

(whether a mortgagee has an enforceable mortgage securing a debt

for which it issued a 1099-C to the debtors).              TG concedes that it

has no right to affirmatively recover the Advances.               That much was

clear under the Agreement and Note when the non-compete provisions

were satisfied and the Note became non-recourse.

     The issue is whether by issuing the Form 1099-MISC for tax

purposes in 2012, TG terminated its right to offset the loan

Advances against its Commission obligations.                The Court finds no

legal, equitable, or logical basis to reach that conclusion.

     The Court claims no specialized tax expertise and offers no

opinion on whether the Agreement and Note were structured for tax

purposes to allow Kipnis to defer recognizing income on the

Advances, or whether the recourse contingency was a material
                                     12
           Case 17-01483-RAM   Doc 33          Filed 03/05/19   Page 13 of 15




business term providing significant financial consequences if

Kipnis failed to comply with his non-compete obligations.                       Perhaps

it was both.

     What is clear is that TG issued the Form 1099-MISC when the

Advances had to be treated as income by Kipnis and could then be

treated as expenses by TG.         There is absolutely no indication that

issuance   of   the   tax   form    was    intended        to   affect    the    offset

obligations under the Agreement.                To do so would be to disregard

a fundamental business term of the Agreement and provide an

undeserved windfall to the Trustee.

     The deal was straightforward and clear.                    Kipnis received the

Advances against the Commissions that would be earned if either

project was successful.        The Advances were treated as loans and

were repayable by Kipnis independent of his right to receive

commissions     if,   and   only     if,        he    breached     his    non-compete

obligations.    Once these obligations were satisfied, the Advances

were no longer collectible as loans, but they remained amounts

that would offset his right to future Commissions.

     In sum, TG’s issuance of a Form 1099-MISC in 2012 did not

nullify TG’s right to offset the Advances under the Note against

any future Commission obligations to Kipnis.                    The only open issue

is whether TG had the right to continue to accrue interest on the


                                          13
           Case 17-01483-RAM   Doc 33        Filed 03/05/19   Page 14 of 15




advances after the loan became non-recourse and it issued the Form

1099-MISC.

     Based upon the undisputed material facts and the Court’s legal

conclusions of law described above, it is –

     ORDERED as follows:

     1.      The MSG is granted in part and denied in part.

     2.      The MSJ is granted on the issue of whether profits on

the Mansions project may be offset by losses on the Luxuria

project.    The Court finds that the Agreement and Amended Agreement

are unambiguous and provide for TG to pay Commissions on the

Mansions project calculated without reduction based on losses on

the Luxuria project.

     3.      The MSJ is denied on the “completion” issue.                     Whether

the Mansions project is “complete” remains a disputed factual

issue.

     4.      The MSJ is denied to the extent it sought a finding that

by issuing a Form 1099-MISC in 2012, TG extinguished its right to

offset the Advances against its Commission obligations.

     5.      TG’s Cross MSJ is granted in part and denied in part

consistent with the findings and conclusions on the Trustee’s MSJ.


                                    ###



                                        14
        Case 17-01483-RAM   Doc 33        Filed 03/05/19   Page 15 of 15




COPIES FURNISHED TO:
David L. Rosendorf, Esq.
KOZYAK TROPIN & THROCKMORTON, LLP
2525 Ponce de Leon Blvd. – 9th Floor
Coral Gables, FL 33134
(Counsel for Plaintiff)

Jeffrey I. Snyder, Esq.
BILZIN SUMBERG BAENA PRICE & AXELROD, LLP
1450 Brickell Avenue – Suite 2300
Miami, FL 33131-3456
(Counsel for Defendant)




                                     15
